Exhibit 10.1

EXECUTION COPY

LSB Funding LLC

350 Park Avenue, 14th Floor

New York, New York 10022

August 8, 2016

LSB Industries, Inc.

16 South Pennsylvania Avenue

Oklahoma City, Oklahoma 73107

Attention: Mark T. Behrman

Re: Certain amendments to the Note Purchase Agreement referred to below

Ladies and Gentlemen:

Reference is made to (a) that certain Note Purchase Agreement, dated as of
November 9, 2015 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Note Purchase Agreement”), among LSB Industries, Inc., a
Delaware corporation (the “Company”), the Guarantors (as defined therein) party
thereto and LSB Funding LLC (together with its successors and assigns, the
“Purchaser”), pursuant to which the Company has issued and sold to the
Purchaser, and the Purchaser has purchased from the Company, $50,000,000 of the
Company’s 12.0% Senior Secured Notes due 2019 (the “Notes”) and (b) that certain
Securities Purchase Agreement, dated as of December 4, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Securities
Purchase Agreement”), among the Company, the Purchaser and Security Benefit
Corporation (the “Purchaser Guarantor”), pursuant to which the Company has
issued and sold to the Purchaser, and the Purchaser has purchased from the
Company, among other Securities (as defined therein), 210,000 shares of the
Company’s Series E Cumulative Redeemable Class C Preferred Stock, no par value
per share (the “Series E Preferred Shares”). In consideration of the mutual
covenants and agreements set forth below, the parties hereto have entered into
this letter agreement (this “Letter Agreement”) to modify and supplement the
Note Purchase Agreement and the Securities Purchase Agreement. Capitalized terms
used but not defined in this Letter Agreement are used as defined in the Note
Purchase Agreement.

The Company intends to seek consents from the holders of the Indenture
Obligations to amend the terms of the Indenture in order to permit the Company
to redeem all or a material portion of outstanding Series E Preferred Shares
(the “Series E Redemption”) pursuant to a consent solicitation process (the
“Consent Solicitation”). The Company intends to use the proceeds of the sale of
its Climate Control Business consummated on July 1, 2016 to fund such Series E
Redemption. In connection with the foregoing, the parties hereto agree as
follows:

1. Extension of time period to satisfy Required Offer Provisions.

Subject to the other terms and provisions thereof, Section 4.06(I)(c) and
Section 4.06(II)(c) of the Note Purchase Agreement require the Company, in
connection with the sale of



--------------------------------------------------------------------------------

the Climate Control Business, to make a Net Proceeds Offer or Net ABL Proceeds
Offer, as applicable, on or prior to August 15, 2016. The parties hereto agree
that, notwithstanding any term of the Note Purchase Agreement to the contrary,
the Company shall not be required to make a Net Proceeds Offer or Net ABL
Proceeds Offer in connection with the sale of the Climate Control Business until
(i) if the Consent Solicitation has commenced on or prior to September 30, 2016
pursuant to the delivery of a consent solicitation statement and related letter
of transmittal and consent each in form and substance reasonably satisfactory to
the Purchaser, November 30, 2016 and (ii) otherwise, October 30, 2016. For the
avoidance of doubt, all other requirements of Section 4.06 relating to the
timing or procedure of any Net Proceeds Offer or Net ABL Proceeds Offer shall be
adjusted accordingly, and the failure to comply with any of the requirements of
Section 4.06 prior to the applicable dates set forth in the immediately
preceding sentence will not result in a Default or Event of Default under the
Note Purchase Agreement.

2. Asset Sale Provisions of the Securities Purchase Agreement.

The parties hereto further agree that, (a) until the date the Company is
required to make a Net Proceeds Offer or Net ABL Proceeds Offer, as applicable,
in accordance with Section 1 of this Letter Agreement, any non-compliance with
the provisions of Section 4.03 of the Securities Purchase Agreement with respect
to the Climate Control Business shall be waived and shall not constitute a
default or event of default under the Securities Purchase Agreement, and (b) to
the extent the Series E Redemption is consummated and at least 75% of the issued
and outstanding Series E Preferred Shares are redeemed, Section 4.03 of the
Securities Purchase Agreement shall have no further force and effect with
respect to the Climate Control Business.

3. Miscellaneous.

Each party hereto represents and warrants to the other party hereto that this
Letter Agreement has been duly authorized on the part of such party by all
corporate or other applicate entity action and, when executed and delivered by
all parties hereto, will constitute a valid and legally binding obligation of
such party, enforceable against it in accordance with its respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and the effect of rules of law governing the
availability of equitable remedies. The Purchaser represents and warrants to the
Company that either (a) it has not transferred or assigned any of its rights
with respect to the Notes or Series E Preferred Shares to any other person or
(b) to the extent it has transferred or assigned any of its rights with respect
to the Notes or Series E Preferred Shares to any other person, the agreements
made by the Purchaser herein are binding on behalf of such other person. The
parties hereto agree that the terms and provisions of Article 11 (Miscellaneous)
of the Note Purchase Agreement shall apply, mutatis mutandis, to this Letter
Agreement. The Company hereby covenants and agrees to reimburse the Purchaser
for all costs, fees and expenses (including reasonable fees of legal counsel)
incurred thereby in connection with the review, negotiation, execution and
delivery of this Letter Agreement and the Consent Solicitation.

[Signature pages follow.]

 

- 2 -



--------------------------------------------------------------------------------

Very truly yours, LSB Funding LLC By:  

/s/ Anthony D. Minella

  Name: Anthony D. Minella   Title: Manager Security Benefit Corporation By:  

/s/ Anthony D. Minella

  Name: Anthony D. Minella   Title: Chief Investment Officer

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed, LSB Industries. Inc., a Delaware corporation By:  

/s/ Mark T. Behrman

  Name: Mark T. Behrman   Title: Executive Vice President of Finance and Chief
Financial Officer

[Signature Page to Letter Agreement]